50 F.3d 6
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Madeliene Y. JEFFREYS, Plaintiff-Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services,Defendant-Appellee.
No. 94-1073.
United States Court of Appeals, Fourth Circuit.
Submitted:  February 7, 1995.Decided:  March 23, 1995.

Madeliene Y. Jeffreys, Appellant Pro Se.  Benjamin H. White, Jr., Assistant United States Attorney, Greensboro, NC;  Regional Counsel, Department of Health and Human Services, Atlanta, GA, for Appellee.
Before HALL, NIEMEYER, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting Defendant's motion for judgment on the pleadings.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Jeffreys v. Shalala, No. CA-89-837 (M.D.N.C. Oct. 13, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED